Title: To Alexander Hamilton from Robert Purviance, 21 August 1794
From: Purviance, Robert
To: Hamilton, Alexander


Baltimore, August 21, 1794. “I am to Acknowled[g]e the receipt of your favor of the 14 Instant, covering a Letter to the Exec[u]tors of General Williams and another to Mr. Richmond his late Deputy.… The backward state in which the late Collectors Books stand at this moment, leaves me at a loss to Judge when I shall be enabled to pass a receipt for the Bonds and other property of the United States.… I must Observe, that ever since Mr. Delozier left the Collectors office, the Accts have gradually fallen behind, occasioned from a want of Clerks and a proper person to conduct so important a trust.…”
